Citation Nr: 0826391	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-08 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-operative 
right inguinal hernia repair.

2.  Entitlement to service connection for a nervous 
condition, to include post-traumatic stress disorder (PTSD), 
anxiety disorder, and attention deficit disorder (ADD).

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In August 2005, the veteran filed a notice of disagreement 
(NOD) with the denial of service connection for lumbar disc 
disease with degenerative joint disease; residuals of right 
inguinal hernia repair; right knee injury, status post total 
knee replacement; nervous condition, to include PTSD, anxiety 
disorder, and ADD; residuals of shrapnel wounds; hearing 
loss; and skin cancer.  The RO issued a statement of the case 
(SOC) in January 2006 regarding these issues.  Thereafter, 
the veteran filed a substantive appeal in March 2006 only as 
to the claims of entitlement to service connection for 
residuals of right inguinal hernia repair; nervous condition, 
to include PTSD, anxiety disorder, and ADD; and hearing loss.  
As such, the veteran has not filed a substantive appeal on 
the issue of service connection for lumbar disc disease with 
degenerative joint disease; right knee injury, status post 
total knee replacement; residuals of shrapnel wounds; and 
skin cancer.  See 38 C.F.R. § 20.202 (2007).  Accordingly, 
these issues no longer remain in appellate status and no 
further consideration is required.

In July 2008, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.


FINDINGS OF FACT

1.  There is no evidence of any disabling residuals of the 
veteran's post-operative right inguinal hernia repair.

2.  The veteran is not currently diagnosed with PTSD.

3.  The veteran is currently diagnosed with an anxiety 
disorder.

4.  There is no competent medical evidence associating the 
veteran's current anxiety disorder with the veteran's active 
military service.

5.  The veteran currently has bilateral hearing loss.

6.  There is no evidence of hearing loss during service or 
during the first year after separation from service. 

7.  There is no competent medical evidence associating the 
veteran's current bilateral hearing loss with the veteran's 
active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals post-
operative right inguinal hernia repair have not been met.  38 
U.S.C.A. §§ 1110, 1112, 1116, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

2.  A nervous condition, to include PTSD, anxiety disorder, 
and ADD, was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

3.  Hearing loss was not incurred in, or aggravated by, 
active military service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The U.S. Court of Appeals for Veterans Claims (Court) has 
also held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A. Residuals of Post-Operative Right Inguinal Hernia Repair

The veteran seeks entitlement to service connection for 
residuals of post-operative right inguinal hernia repair.  

The Board notes that congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

A review of the claims folder reveals that the veteran's 
service medical records have not been located.  In July 1982 
the veteran was afforded a VA Compensation and Pension (C&P) 
examination.  Upon examination the veteran was noted to have 
had a right inguinal hernia, with surgical intervention which 
was asymptomatic.  An "old inguinal hernia incisional scar" 
was noted and was indicated to be well-healed with no 
evidence of breakdown of the surgery repair of the hernia.  A 
thorough review of the claims folder reveals no evidence of a 
current disability or any treatment for any residuals of the 
veteran's surgically repaired inguinal hernia.  According, 
entitlement to service connection for post-operative right 
inguinal hernia repair is not warranted as there is no 
current disability.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for post-operative right inguinal hernia repair, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B. Nervous Condition

The veteran claims entitlement to service connection for a 
nervous condition, to include PTSD, anxiety disorder, and 
ADD.

The Board notes that service connection for PTSD requires 
medical evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis 
must comply with the Fourth Edition of the Diagnostic and 
Statistical Manual of Mental Disorders, 1994 (DSM-IV)); 
credible supporting evidence that the claimed in-service 
stressor occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also 
Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

In a VA treatment note, dated in October 2004, the veteran 
was first diagnosed with an anxiety disorder.  The veteran's 
anxiety disorder has been treated since October 2004 by the 
VA medical center in Fayetteville, Arkansas.  The veteran's 
treatment records do not reveal a diagnosis of PTSD or ADD.  
In a letter, dated in May 2005, Dr. W.D., a private 
physician, indicated that the veteran is not on any 
medications for PTSD.  There is no competent medical evidence 
of record associating the veteran's current anxiety disorder 
with the veteran's service.  

The statements of the veteran's family indicate that the 
veteran's wife warned the veteran's children that they should 
be careful when waking the veteran because he would wake up 
"swinging."

The Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  In this case, the medical evidence does not show 
the presence of an anxiety disorder until more than 49 years 
after separation from service.  This is significant evidence 
against the claim.

In regard to the veteran's claim of entitlement to service 
connection for a nervous condition, to include PTSD and ADD, 
a review of the veteran's claims folder reveals that the 
veteran has never been diagnosed with either PTSD or ADD.  As 
discussed above, in the absence of a current disability, 
service connection is not warranted.  Therefore, the 
veteran's claim of entitlement to service connection for a 
nervous condition, to include PTSD and ADD, is not warranted.

In the absence of any medical evidence associating the 
veteran's current anxiety disorder or nervous condition with 
veteran's active service, the lack of any evidence of any 
anxiety disorder in service, and the substantial length of 
time that elapsed after service prior to the first complaint, 
diagnosis, or treatment for any anxiety disorder or nervous 
condition, the Board finds that entitlement to service 
connection for an anxiety disorder or nervous condition is 
not warranted.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for a nervous condition, to include PTSD, anxiety disorder, 
and ADD, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

C. Hearing Loss

The veteran seeks entitlement to service connection for 
hearing loss.  The veteran contends that his current hearing 
loss is due to his exposure to loud noise in service, 
including artillery fire and explosions.

In addition to the general criteria for entitlement to 
service connection, stated above, if a chronic disorder such 
as an organic disease of the nervous system is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The absence of documented hearing loss while in service is 
not fatal to a claim for service connection.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  When a veteran does 
not meet the regulatory requirements for a disability at 
separation, he can still establish service connection by 
submitting evidence that a current disability is causally 
related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-
160 (1993).

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.

The veteran's DD 214 reveals that the veteran was a rigger 
with Company C of the 293rd Engineers Battalion.  There is no 
evidence of hearing loss during service or during the first 
year after separation from service.

In July 1982 the veteran was afforded a VA C&P examination.  
The examiner noted that there did not appear to be any 
noticeable hearing loss in conversational speech.  The 
veteran was first noted to complain of hearing loss in a VA 
treatment record dated in August 2003.  The veteran was first 
diagnosed and treated for hearing loss in October 2003.  
Records of private audiometric testing, performed in October 
2003 and January 2004, reveal that the veteran currently has 
bilateral hearing loss pursuant to 38 C.F.R. § 3.385.  The 
veteran reported in October 2003 that his hearing loss began 
45 to 50 years prior.

In light of the lack of competent evidence associating the 
veteran's current hearing loss to his reported in-service 
exposure to loud noise, service connection for hearing loss 
is not warranted.  To the extent that the veteran claims 
continuity of symptomatology of hearing loss since service, 
the Board finds that this history is contradicted by the more 
objective contemporaneous medical evidence such as the VA 
examination report from 1982 showing no hearing loss.  

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for hearing loss, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the appellant in October 2004 and January 
2005 that fully addressed all three notice elements and were 
sent prior to the initial AOJ decision in this matter.  The 
letter informed the appellant of what evidence was required 
to substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated August 2003 to the present.  The veteran 
submitted private treatment records of Dr. W.D., dated 
January 1995 to May 2005; Dr. M.E.M., dated in August 2003; 
Dr. J.K.K., dated May 2000 to July 2000; Dr. M.M., dated 
October 2003 to January 2004; and Dr. G.H., dated October 
2001 to April 2004.

The Board notes that the veteran has not been afforded a VA 
medical examination in conjunction with his claims.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, it is unnecessary to afford the veteran a VA 
medical examination.  There is no evidence of any current 
residuals of post-operative right inguinal hernia repair or 
any disability thereof and there is no evidence associating 
the veteran's current anxiety disorder and/or hearing loss 
with his active military service.

The Board notes that the claims folder reveals that the 
veteran received Social Security Administration disability 
benefits beginning in 1966.  There is no evidence in the 
claims folder that any attempt has been made to obtain the 
associated records.  However, the Board points out that the 
veteran is more than 10 years over the age at which his 
disability benefits would have converted to retirement 
benefits.  See 38 U.S.C.A. § 402.  In light of that fact, and 
the fact that the Social Security Administration's Document 
Retention Schedule requires the destruction of any disability 
records when a beneficiary turns 72, there is no duty to 
attempt to secure any records from that agency regarding the 
veteran's Social Security Administration disability benefits.  
See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (quoting 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  See also Soyini 
v. Derwinski, 1 Vet. App. 541 (1991) (declining to require 
strict adherence to technical requirements and impose 
additional burdens on VA when there was no benefit flowing to 
the claimant).

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




ORDER

Entitlement to service connection for residuals of post-
operative right inguinal hernia repair is denied.

Entitlement to service connection for a nervous condition, to 
include post-traumatic stress disorder (PTSD), anxiety 
disorder, and attention deficit disorder (ADD), is denied.

Entitlement to service connection for hearing loss is denied.



____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


